                 Case 18-12491-CSS            Doc 178       Filed 11/30/18        Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

PROMISE HEALTHCARE GROUP, LLC, et al.,1                        Case No. 18-12491 (CSS)

                                   Debtors.                    Jointly Administered

                                                               Related to Docket Nos. 17, 54


           LIMITED OBJECTION AND RESERVATION OF RIGHTS OF THE
       OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO MOTION OF
            THE DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
      (I) AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION SECURED
     FINANCING PURSUANT TO SECTION 364 OF THE BANKRUPTCY CODE, (II)
    AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL, (III) GRANTING
         LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
       (IV) GRANTING ADEQUATE PROTECTION TO THE PREPETITION ABL
      PARTIES, (V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A
             FINAL HEARING, AND (VII) GRANTING RELATED RELIEF




1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional
Rehabilitation Hospital, L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC
(1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los
Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006),
HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc.
(0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837),
Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise
Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise
Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc.
(1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital
of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065),
Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum
Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success
Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real
Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport,
Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529),
and PHG Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors,
solely for purposes of notices and communications, is 999 Yamato Road, 3rd Fl., Boca Raton, FL 33431.



DOCS_SF:98381.1 72551/002
                  Case 18-12491-CSS              Doc 178       Filed 11/30/18        Page 2 of 4




                   The Official Committee of Unsecured Creditors (the “Committee”) of Promise

Healthcare Group, LLC (“Holdings”) and its affiliated debtors (collectively, the “Debtors”) in the

above-captioned cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy

Code”) hereby files this limited objection and reservation of rights (the “Limited Objection”) to

the Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to

Obtain Postpetition Secured Financing Pursuant to Section 364 of the Bankruptcy Code, (II)

Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and Superpriority

Administrative Expense Status, (IV) Granting Adequate Protection to the Prepetition ABL

Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting

Related Relief [Docket No. 17] (the “Motion”).2 In support of its Limited Objection, the

Committee respectfully represents as follows:

                   1.       The Committee is in the final stages of negotiating the terms of a proposed

form of Final Order with the Debtors and the Prepetition ABL Parties. As of the date hereof, the

Committee is confident that the form of Final Order that will be submitted will incorporate a

constructive resolution of the Committee’s issues, including, among other items, (a) preserving

as much as possible the estates’ unencumbered assets, such as, avoidance actions and

commercial tort claims for the benefit of unsecured creditors, (b) providing adequate time and

funding for the Committee to conduct a challenge analysis with respect to the liens and claims of

the Prepetition ABL Parties and others, and (c) allowing the Committee to gain reasonable

informational access to the Debtors so that the Committee can fulfill its statutory duties.


2
    Capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.


DOCS_SF:98381.1 72551/002                                  2
                 Case 18-12491-CSS           Doc 178     Filed 11/30/18     Page 3 of 4




                  2.        The Committee nonetheless files this Limited Objection because a few

business points have yet to be finalized. Specifically: (a) the Debtors’ budget needs to be

updated to reflect certain requested revisions, such as the inclusion of acceptable line items for

the funding of a directors’ and officers’ liability policy (the current policy is set to expire in

January 2019) and the Committee’s professional fees; (b) the DIP Agreement needs to be

modified to address the 15% variance over a short test period, which could create a problem due

to the irregularity of payments from CMS (Centers for Medicare & Medicaid Services); and (iii)

the closing date milestone for the Silver Lake sale needs to be resolved.

                  3.        The Committee is optimistic that the foregoing points will be resolved

prior to the final hearing on the Motion. To the extent that any open issues remain, the

Committee expressly reserves all rights, claims, defenses, and remedies, including, without

limitation, to supplement and amend this Limited Objection, to raise further and other objections

to the Motion and the form of Final Order, and to introduce evidence prior to or at any hearing

regarding the Motion.




                                  [Remainder of page intentionally blank]




DOCS_SF:98381.1 72551/002                            3
                 Case 18-12491-CSS   Doc 178   Filed 11/30/18    Page 4 of 4




Dated: November 30, 2018                PACHULSKI STANG ZIEHL & JONES LLP


                                         /s/ Bradford J. Sandler
                                        Jeffrey N. Pomerantz (CA Bar No. 143717)
                                        Bradford J. Sandler (DE Bar No. 4142)
                                        Maxim B. Litvak (CA 215852)
                                        919 North Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Telephone: 302-652-4100
                                        Facsimile: 302-652-4400
                                        E-mail: jpomerantz@pszjlaw.com
                                                 bsandler@pszjlaw.com
                                                 mlitvak@pszjlaw.com

                                        Proposed Co-Counsel for the Official Committee of
                                        Unsecured Creditors




DOCS_SF:98381.1 72551/002                  4
